

116 S3653 IS: Supporting State and Local Leaders Act
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3653IN THE SENATE OF THE UNITED STATESMay 7, 2020Ms. Smith (for herself, Mr. Durbin, Ms. Klobuchar, Mr. Van Hollen, Mr. Kaine, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow tax credits to State and local governments for required paid sick leave and required paid family and medical leave. 1.Short titleThis Act may be cited as the Supporting State and Local Leaders Act.2. State and local governments allowed tax credits for paid sick and paid family and medical leave(a)In generalSections 7001(e)(4) and 7003(e)(4) of the Families First Coronavirus Response Act are each amended by striking , the government of any State or political subdivision thereof, or any agency or instrumentality of any of the foregoing and inserting or any agency or instrumentality of the United States.(b)Coordination with application of certain definitions(1)In generalSections 7001(c) and 7003(c) of the Families First Coronavirus Response Act are each amended by inserting , determined without regard to any paragraph of section 3121(b) of such Code, but only with respect to services performed for any State or tribal government or political subdivision thereof, or any agency or instrumentality of the foregoing after as defined in section 3121(a) of the Internal Revenue Code of 1986.(2)Conforming amendmentsSections 7001(e)(3) and 7003(e)(3) of the Families First Coronavirus Response Act are each amended by striking Any term and inserting Except as otherwise provided in this section, any term. (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of the Families First Coronavirus Response Act to which they relate.